In re AAA Tire Finishing Equipment & Supply, Inc. et al.; Williams, Roy L. Sr.; *628Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, Nos. 97-19682, 97-20684; to the Court of Appeal, Fourth Circuit, No. 2000-C-1887.
PER CURIAM.*
Granted. There are genuine issues of material fact in this case relative to the circumstances of the stock purchase and the applicability of La. R.S. 12:71(A) under these facts. Accordingly, the judgment of the court of appeal granting summary judgment is VACATED and the case is REMANDED to the trial court for further proceedings.

 Retired Judge Robert L. Lobrano, assigned as Justice pro tempore, participating in the decision.